Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 04/25/2022 has been entered. Claims 1-4 and 6-20 remain pending in the application. Claims 1-4, 6, 8, 909/19/2019 is presented for examination by the examiner., 11-14 and 16 have been amended and claim 5 has been canceled by the Applicant. Claims 6-11, 15 and 17-20 were previously withdrawn. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application KR 10-2019-0098034, filed on 08/12/2019 (Korea).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 12-14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by Shipton et al. (hereafter Shipton, of record) US 10750145 B1. 
In regard to independent claim 1, Shipton teaches (See Figs. 5-13) an electronic device (e.g. near eye display NED device 500, 600, 900A, 1300AB with waveguide and coupling/decoupling gratings e.g. 870, 720, 912, 906, 1302 and emitter e.g. 950/952, 805, 710 as 1000A-C with emitter arrays 1100A-C, 1200A-B, Abstract, col. 1 line 6-15, col. 2 lines 11-37, col. 5 lines 49-67, col. 11 line 61-col. 12 line 62, col. 13 line 5-34, col. 15 line 34-67, col. 16 line 33 -col. 17 line 29, col. 19 lines 27-47, col. 21 lines 2-60, as depicted in e.g. Figs. 5-8, 10-13) comprising:  
a display (NED) which includes a display area configured to be positioned in front of  eyeball of a user and a dummy area which is a remaining area (i.e. as NED device with waveguide having decoupling element area 760, 880, 906A-B, 1304 positioned in front of the eyeball of the user, and remaining area as coupling element area 750, 890,904A, 1306 and propagation area of waveguide 720, 870, 902A, 1302, see col. 11 line 61-col. 12 line 62, col. 13 line 5-34, col. 15 line 34-67, col. 16 line 3 -col. 17 line 29, col. 21 lines 2-60, Figs. 5-9, 13); 
optical elements disposed to be dispersed on one side of the display (i.e. as coupling diffraction grating with emitter arrays i.e. 805, 710 as 1000A-C, arrays 1100A-C, 1200A-B, 1208AB, 1308AB,1326AD, and emitters 952 of projector 950 on one side of NED e.g. display 900A,1300AB with waveguide 902A,1302/1320,  e.g. col. 16 line 33 -col. 17 line 29, col. 13 line 5-34, col. 15 line 34-67, col. 19 lines 27-47, col. 21 lines 2-60); and 
a guide element which guides light emitted from the optical elements to the display area (i.e. as waveguide with coupling/decoupling gratings e.g. 900A, 870, 720, 1302/1320, col. 16 line 33 -col. 17 line 29, col. 13 line 5-34, col. 15 line 34-67, col. 21 lines 2-60, as depicted in e.g. Figs. 5-9, 13), 
wherein the guide element  (e.g. 902A, 870, 1302,1320) includes reflection elements which each reflect the light emitted from the optical elements in a single reflection (i.e. as  initial reflection internal surface areas of 870, reflective coupling areas 1306AB/1324A-D on top surface of waveguide, and coupling elements 912, that singly reflect light from corresponding optical elements i.e. emitters 805, 710 as 1000A-C, arrays 1100A-C, 1200A-B, 1208AB, 1308AB,1326AD, and emitters 952 of 950 of NED of waveguide e.g. 870, 900A, 1302 that internally reflect light from 805, 1308, col. 16 line 33 -col. 17 line 29, col. 13 line 5-34, col. 15 line 34-67, col. 21 lines 2-60, as depicted in e.g. Figs. 5-9, 13) in accordance with a predetermined reflection angle before being guided to the display area (i.e. in accordance with reflection angle at initial reflection internal surface areas of 870, reflective coupling areas 1306AB/1324A-D on top surface of waveguide, and 912, before guided to decoupling area 890,906, 1304, col. 16 line 33 -col. 17 line 29, col. 15 line 34-67, col. 21 lines 2-60, as depicted in e.g. Figs. 8-9, 13), and wherein reflection elements are disposed on an other side of the display to each correspond to a respective optical element ( as initial reflection internal surface areas of 870, reflective coupling areas 1306AB/1324A-D on top surface of waveguide, and coupling elements 912, are disposed on other side of NED and correspond to a respective optical elements i.e. emitter in 805, 710 as 1000A-C, arrays 1100A-C, 1200A-B, 1208AB, 1308AB,1326AD, and emitter in  952 of 950 NED of waveguide e.g. 870, 900A, 1302 that internally reflect light from 805, 1308, col. 16 line 33 -col. 17 line 29, col. 13 line 5-34, col. 15 line 34-67, col. 21 lines 2-60, as depicted in e.g. Figs. 5-9, 13). 
Regarding claim 2, Shipton teaches (See Figs. 5-13) that the optical elements include micro light emitting diodes (LEDs) (i.e. emitter arrays i.e. 805, 952, 710 as 1000A-C, include microLEDs in such arrays 1200A-B, e.g. col. 13 line 5-34, col. 15 line 34-67, col. 16 line 33-62, col. 19 lines 27-47, ).  
Regarding claim 3, Shipton teaches (See Figs. 5-13) that the optical elements emit light from the side of the display to a direction opposite to the eyeball of the user (i.e. as emitter arrays e.g. 805, 1308 and 952 right after reflection from 912, emit from one side of waveguide 870, 902A, 1302 opposite from user’s eye, see e.g. col. 15 line 34-67, col. 21 lines 2-60, col. 16 line 33 -col. 17 line 29, as depicted in e.g. Figs. 8,9, 13) and the guide element guides the light emitted from the optical elements toward the eyeball of the user in the display area (i.e. as waveguide e.g. 870, 902A, 1302 guides light from 805, 952, 1308 to user’s eye in the decoupling area 880, 906, 1304,  e.g. col. 15 line 34-67, col. 21 lines 2-60, col. 16 line 33 -col. 17 line 29, as depicted in e.g. Figs. 8,9 13). 
Regarding claim 4, Shipton teaches (See Figs. 5-13) that the guide element includes a diffraction element which diffracts the light emitted from the optical element to be guided to the display area (i.e. as 870, 906A,B, 1302 with coupling/decoupling diffraction gratings e.g. 880, 906A-B, 1304 in the decoupling i.e. display areas, col. 15 line 34-67, col. 16 line 33 -col. 17 line 29, col. 21 lines 2-60, as depicted in e.g. Figs. 8, 13). 
Regarding claim 12, Shipton teaches (See Figs. 5-13) that the diffraction element is disposed in the display area of the one side of the display (i.e. as diffraction grating 880, 906A,(B),  1304 is on one side in decoupling/display area of NED/waveguide, col. 15 line 34-67, col. 16 line 33 -col. 17 line 29, col. 21 lines 2-60, as depicted in e.g. Figs. 8, 9, 13 ). 
Regarding claim 13, Shipton teaches (See Figs. 5-13) that the optical elements are  disposed only in the dummy area of the one side of the display (i.e. as 805, 952, 1308 is only in coupling element area 890, 904A, 1306 and propagation area of waveguide 870, 902A, 1302, col.  15 line 34-67, col. 16 line 33 -col. 17 line 2, col. 21 lines 2-60, as depicted in e.g. Figs. 8, 9, 13).  
Regarding claim 14, Shipton teaches (See Figs. 5-13) that the reflection element is disposed inside the other side of the display (i.e. as internal reflection surface area(s) on opposite surface from one surface of waveguide e.g. 870, 1302 is internal reflecting surface areas including 1306A-B,1326A-D, 912,  col. 15 line 34-67, col. 16 line 33 -col. 17 line 29, col. 21 lines 2-60, as depicted in e.g. Figs. 8, 9, 13).    
Regarding claim 16, Shipton teaches (See Figs. 5-13) that some of light emitted from the optical elements (805, 1308, 952) is totally reflected from the inside of the display and is guided to the display area (i.e. as some light from 805, 952m 1308 is guided in the waveguide totally reflected 870, 902A, 1302, see col. 16 line 33 -col. 17 line 29, col. 21 lines 2-60, as depicted in Figs. 8, 9, and 13).  


Response to Arguments

Applicant's arguments filed in the Remarks dated 04/25/2022 with respect to claim 1 and it’s dependent claims have been fully considered but they are not persuasive. 
Specifically, the Applicant argues on page 7-8 that the cited prior art of Shipton does not disclose the new amended feature of claim 1, that (1) “reflection elements which each reflect the light emitted from the optical elements in a single reflection”, because the Shipton only includes a single waveguide with internal reflection surface that reflects the light from optical elements several times. The Examiner disagrees. With respect to the issue (1) above, as presented in the rejection above, the cited prior art of Shipton teaches all limitations of amended claim 1, as Shipton teaches (See Figs. 5-13) an electronic device (e.g. near eye display NED device 500, 600, 900A, 1300AB with waveguide and coupling/decoupling gratings e.g. 870, 720, 912, 906, 1302 and emitter e.g. 950/952, 805, 710 as 1000A-C with emitter arrays 1100A-C, 1200A-B, Abstract, col. 1 line 6-15, col. 2 lines 11-37, col. 5 lines 49-67, col. 11 line 61-col. 12 line 62, col. 13 line 5-34, col. 15 line 34-67, col. 16 line 33 -col. 17 line 29, col. 19 lines 27-47, col. 21 lines 2-60, as depicted in e.g. Figs. 5-8, 10-13) comprising:  
a display (NED) which includes a display area configured to be positioned in front of  eyeball of a user and a dummy area which is a remaining area (i.e. as NED device with waveguide having decoupling element area 760, 880, 906A-B, 1304 positioned in front of the eyeball of the user, and remaining area as coupling element area 750, 890,904A, 1306 and propagation area of waveguide 720, 870, 902A, 1302, see col. 11 line 61-col. 12 line 62, col. 13 line 5-34, col. 15 line 34-67, col. 16 line 3 -col. 17 line 29, col. 21 lines 2-60, Figs. 5-9, 13); 
optical elements disposed to be dispersed on one side of the display (i.e. as coupling diffraction grating with emitter arrays i.e. 805, 710 as 1000A-C, arrays 1100A-C, 1200A-B, 1208AB, 1308AB,1326AD, and emitters 952 of projector 950 on one side of NED e.g. display 900A,1300AB with waveguide 902A,1302/1320,  e.g. col. 16 line 33 -col. 17 line 29, col. 13 line 5-34, col. 15 line 34-67, col. 19 lines 27-47, col. 21 lines 2-60); and 
a guide element which guides light emitted from the optical elements to the display area (i.e. as waveguide with coupling/decoupling gratings e.g. 900A, 870, 720, 1302/1320, col. 16 line 33 -col. 17 line 29, col. 13 line 5-34, col. 15 line 34-67, col. 21 lines 2-60, as depicted in e.g. Figs. 5-9, 13), 
wherein the guide element  (e.g. 902A, 870, 1302,1320) includes reflection elements which each reflect the light emitted from the optical elements in a single reflection (i.e. as  initial reflection internal surface areas of 870, reflective coupling areas 1306AB/1324A-D on top surface of waveguide, and coupling elements 912, that singly reflect light from corresponding optical elements i.e. emitters 805, 710 as 1000A-C, arrays 1100A-C, 1200A-B, 1208AB, 1308AB,1326AD, and emitters 952 of 950 of NED of waveguide e.g. 870, 900A, 1302 that internally reflect light from 805, 1308, col. 16 line 33 -col. 17 line 29, col. 13 line 5-34, col. 15 line 34-67, col. 21 lines 2-60, as depicted in e.g. Figs. 5-9, 13) in accordance with a predetermined reflection angle before being guided to the display area (i.e. in accordance with reflection angle at initial reflection internal surface areas of 870, reflective coupling areas 1306AB/1324A-D on top surface of waveguide, and 912, before guided to decoupling area 890,906, 1304, col. 16 line 33 -col. 17 line 29, col. 15 line 34-67, col. 21 lines 2-60, as depicted in e.g. Figs. 8-9, 13), and wherein reflection elements are disposed on an other side of the display to each correspond to a respective optical element ( as initial reflection internal surface areas of 870, reflective coupling areas 1306AB/1324A-D on top surface of waveguide, and coupling elements 912, are disposed on other side of NED and correspond to a respective optical elements i.e. emitter in 805, 710 as 1000A-C, arrays 1100A-C, 1200A-B, 1208AB, 1308AB,1326AD, and emitter in  952 of 950 NED of waveguide e.g. 870, 900A, 1302 that internally reflect light from 805, 1308, col. 16 line 33 -col. 17 line 29, col. 13 line 5-34, col. 15 line 34-67, col. 21 lines 2-60, as depicted in e.g. Figs. 5-9, 13). 
Specifically, Shipton teaches that the guide element  (e.g. 902A, 870, 1302,1320) includes reflection elements which each reflect the light emitted from the optical elements in a single reflection i.e. as  initial reflection internal surface areas of 870 and not the entire internal surface of e.g. 870, and also as the reflective coupling areas 1306AB/1324A-D on top surface of waveguide e.g. 1302, and also as coupling reflective elements 912 in waveguide 902A, that singly reflect light from corresponding optical elements i.e. emitters 805, 710 as 1000A-C, arrays 1100A-C, 1200A-B, 1208AB, 1308AB,1326AD, and emitters 952 of 950 of NED of waveguide e.g. 870, 900A, 1302 that internally reflect light from 805, 1308, col. 16 line 33 -col. 17 line 29, col. 13 line 5-34, col. 15 line 34-67, col. 21 lines 2-60, as depicted in e.g. Figs. 5-9, 13). Additionally, the initial reflection internal surface areas of 870 are not single refraction element (as depicted in e.g. Figs. 5-9, 13). 
Further, regarding the above issue (1), it is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting  In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123.  
	
Applicant also argues on page 8-9 that the cited prior art of Shipton does not disclose amended limitations of claim 1 that (2) “reflection elements are disposed on an other side of the display to each correspond to a respective optical element”, since in Shipton only internal area of waveguide reflects emitted light. The Examiner disagrees. With respect to the issue (2) above, as presented in the rejection above, the cited prior art of Shipton expressly teaches that reflection elements are disposed on an other side of the display to each correspond to a respective optical element  as initial reflection internal surface areas of 870, and/or reflective coupling areas 1306AB/1324A-D on top surface of waveguide, and/or coupling elements 912, are disposed on an other side of NED and correspond to a respective optical elements i.e. emitter in 805, 710 as 1000A-C, arrays 1100A-C, 1200A-B, 1208AB, 1308AB,1326AD, and emitter in  952 of 950 NED of waveguide e.g. 870, 900A, 1302 that internally reflect light from 805, 1308, col. 16 line 33 -col. 17 line 29, col. 13 line 5-34, col. 15 line 34-67, col. 21 lines 2-60, as depicted in e.g. Figs. 5-9, 13. 
Further, regarding the above issue (2), it is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting  In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123.  
In addition, although the cited reference could differ in some aspects from the invention disclosed by Applicant, the language of Applicant's claims is sufficiently broad to reasonably read on the cited reference.  
Shipton therefore teaches the limitations presented in issues (1) and (2) above. 
No additional substantial arguments were presented after page 9 of the Remarks dated 04/25/2022.  


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/            Primary Examiner, Art Unit 2872